IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0580
                              Filed August 3, 2022


IN RE THE MARRIAGE OF THOMAS EDWARD GRAY AND
NORMALEENA RAMIREZ GRAY n/k/a NORMALEENA RAMIREZ GREBE

Upon the Petition of
THOMAS EDWARD GRAY,
      Petitioner-Appellee,

And Concerning
NORMALEENA RAMIREZ GRAY n/k/a NORMALEENA RAMIREZ GREBE,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Margaret

Reyes, Judge.



       Normaleena Ramirez Grebe appeals the district court’s dismissal of her

application for rule to show cause on res judicata grounds. AFFIRMED.




       P. Shawn McCann of McGinn, Springer & Noethe, P.L.C., Council Bluffs,

for appellant.

       Leslie A. Christensen, Omaha, for appellee.




       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


VAITHESWARAN, Judge.

       The district court dismissed a contempt application arising from a claimed

failure to pay spousal support. The court concluded the question was raised and

decided in a prior action. We must decide whether that sole ground for dismissal

was erroneous.

       The issue arose following the divorce of Normaleena Ramirez Grebe and

Thomas Edward Gray. The original dissolution decree did not provide for spousal

support. In 2014, Grebe and Gray stipulated to the addition of spousal support

language, and the district court filed a corrected order containing the following

provision:

       [Gray] shall pay [Grebe] spousal support in the sum of $2500.00 per
       month beginning March 1, 2014, and continuing the first day of every
       month thereafter until [Gray] retires from military service; If [Gray]
       pursues a career in federal service following his military service
       career, then [Gray] shall continue to make monthly spousal support
       payments to [Grebe] in the sum of $2500.00, until he retires from
       federal service.[1]

       Gray retired from military service approximately a year and a half after the

stipulated order was filed. He stopped paying spousal support at that time. Gray

then began working for a company that contracted with the federal government.

       Grebe filed an application to modify the dissolution decree. She alleged

Gray’s employment with the federal contractor constituted “federal service” within

the meaning of the 2014 order, requiring Gray to continue paying spousal support.




1 The 2014 order also stated, “[U]pon [Gray’s] retirement from military service, or
federal service, if applicable, [Grebe] shall be entitled to 50% of the disposable
military retired pay [Gray] would have received had [he] retired with a retired base
pay of $8005.90 and with 21 years of creditable service.”
                                           3


Following a hearing, the district court denied the application without addressing the

“federal service” issue.2 Grebe did not appeal the order.

         Within a few months, Grebe filed an application for rule to show cause,

again alleging Gray “pursued a career in federal service following his military

service career” and she was owed $122,500 for the forty-nine months of his

employment with the contractor. She further alleged his failure to pay that sum

amounted to a willful violation of the 2014 order.

         Gray moved to dismiss the application on the ground that the acts Grebe

alleged and the recovery she demanded were “the same” as the acts and recovery

sought in the “prior” modification “action.” He asserted Grebe “should be barred

under res judicata from relitigating the spousal support issue which ha[d] already

been decided by the Court.” As noted at the outset, the district court concluded

the question of “federal service” was raised and decided in the modification

proceeding and Grebe could “not relitigate this issue in this matter.” The court

denied Grebe’s motion to reconsider.

         On appeal, Grebe argues she “should not be barred under res judicata

because [she] is not relitigating the issue of spousal support but rather is simply

requesting the court to enforce its 2014 stipulated order.” The parties agree our

review is for errors of law. See Nazarchyk v. Talkington-Nazarchyk, No. 09-1219,

2010 WL 2080115, at *2 (Iowa Ct. App. May 26, 2010).

         “The doctrine of res judicata embraces the concepts of claim preclusion and

issue preclusion.” Spiker v. Spiker, 708 N.W.2d 347, 353 (Iowa 2006) (citation



2   This record does not contain a transcript of the modification hearing.
                                          4


omitted). “The general rule of claim preclusion holds that a valid and final judgment

on a claim bars a second action on the adjudicated claim or any part thereof.”

Dorsey v. State, 975 N.W.2d 356, 361 (Iowa 2022) (citation omitted). “Issue

preclusion prevents parties from relitigating issues already raised and resolved in

a prior action.” Clark v. State, 955 N.W.2d 459, 464 (Iowa 2021).

       “The fundamental underpinning of res judicata is that there must be

separate lawsuits filed.” Scheuermann v. Gumm, No. 12-1946, 2013 WL 3458185,

at *5 (Iowa Ct. App. July 10, 2013); see also Spiker, 708 N.W.2d at 353 (“The

general rule of claim preclusion provides a valid and final judgment on a claim

precludes a second action on that claim or any part of it.” (emphasis added)

(citation omitted)); Clark, 955 N.W.2d at 464 (“Issue preclusion prevents parties

from relitigating issues already raised and resolved in a prior action.” (emphasis

added)).   The parties do not address the question whether the modification

proceeding was a separate action from the contempt proceeding. Accordingly, we

need not address it. See Scheuermann, 2013 WL 3458185, at *5 (stating a plaintiff

could not assert claim preclusion where the defendant filed an “application in the

same action”); cf. In re Marriage of Rathe, 521 N.W.2d 748, 750 (Iowa 1994)

(concluding an application to have a person held in contempt for nonpayment of

child support filed in one county was “merely an adjunct to” a dissolution-of-

marriage action filed in a different county; the application needed “to be pursued

only within the original [dissolution-of-marriage] proceeding”; and “[w]e do not think

the legislature intended for bifurcation of disputes concerning support,

modification, or other matters that may arise within a [dissolution-of-marriage]

proceeding”); but see In re Marriage of Engler, 532 N.W.2d 747, 750, 750 n.2 (Iowa
                                        5


1995) (holding Iowa Code “section 598.25[3] allows a party subject to an Iowa

dissolution decree to seek to modify that decree in a court other than the district

court entering the dissolution decree,” and distinguishing Rathe based on the

statutory provision). For purposes of our analysis, we will assume the modification

proceeding was a “prior action.”4

      The doctrine of issue preclusion “prevents a party to a prior action in which

a judgment has been rendered from relitigating in a subsequent action issues

raised and resolved in the previous action.” Penn v. Iowa State Bd. of Regents,

577 N.W.2d 393, 398 (Iowa 1998) (citation omitted). The court’s ruling in the

modification action did not answer the question whether Gray’s employment with

the contractor amounted to “federal service.”     Instead, the court focused on

Grebe’s financial circumstances and her ability to meet her expenses with

retirement pay.   Ultimately, the court concluded Grebe failed to establish a

substantial change of circumstances warranting a modification of the decree.

Because the “federal service” question was not decided, issue preclusion was

inapplicable. See Lake Panorama Servicing Corp. v. Cent. Iowa Energy Coop.,


3 The provision states in pertinent part:
        Whenever a proceeding is initiated in a court . . . for modification of
        a judgment of alimony . . . granted in an action for dissolution of
        marriage, [certain] requirements must be met if such proceedings are
        initiated in a court other than the court which granted the dissolution
        decree.
Iowa Code § 598.25 (2021).
4 The supreme court has also addressed the nature of an “action” in the statute-

of-limitations context. See Dakota, Minn. & E. R.R. v. Iowa Dist. Ct., 898 N.W.2d
127, 136 (Iowa 2017) (“An application to show cause is a means of seeking a
court’s redress; it thus initiates a ‘proceeding.’ Because the process initiated by
an application to show cause is a ‘proceeding,’ we conclude it constitutes an
‘action’ within the meaning of section 614.1.”), overruled on other grounds by TSB
Holdings, L.L.C. v. Bd. of Adjustment, 913 N.W.2d 1, 10–14 (Iowa 2018).
                                          6


No. 98-2267, 2001 WL 1014805, at *7 (Iowa Ct. App. Sept. 6, 2001) (“[T]he issue

. . . was never decided by the bankruptcy court. . . . Because the bankruptcy court

never determined the [issue], the district court correctly determined that no basis

for an instruction on issue preclusion existed.”); see also Dorsey, 975 N.W.2d at

361 (refusing to apply issue preclusion to the defendant’s state constitutional

claims where the defendant’s “2014 motion to correct an illegal sentence raised

federal and state constitutional claims, but the district court’s order addressed only

[defendant’s] federal claim”).

       We turn to claim preclusion. Although the district court did not address

claim preclusion in granting Gray’s dismissal motion, Gray raised the elements of

claim preclusion in his motion and reprises the theory on appeal. Accordingly, we

may affirm on this alternative basis. See DeVoss v. State, 648 N.W.2d 56, 62–63

(Iowa 2002).

       Claim preclusion applies when: “(1) ‘the parties in the first and second action

were the same;’ (2) ‘the claim in the second suit could have been fully and fairly

adjudicated in the prior case;’ and (3) ‘there was a final judgment on the merits in

the first action.’” Spiker, 708 N.W.2d at 353 (citation omitted). There is no question

the first and third elements were satisfied. The only question is whether the second

element was satisfied.

       In deciding whether the “federal service” question could have been fully and

fairly adjudicated in the modification proceeding, we begin with the proposition that

“the district court retains authority to interpret and enforce its prior decree.” In re

Marriage of Morris, 810 N.W.2d 880, 886 (Iowa 2012).              “A party need not

demonstrate a change in circumstances when the party seeks only to clarify the
                                          7


terms of the dissolution decree.” Christy v. Lenz, 878 N.W.2d 461, 465 (Iowa Ct.

App. 2016); In re Marriage of Shipley, No. 15-1418, 2016 WL 757416, at *2 (Iowa

Ct. App. Feb. 24, 2016) (same).

       In Morris, the court concluded a party was “not seeking to impermissibly

modify the dissolution decree” when she sought interpretation of an ambiguous

provision in the decree. 810 N.W.2d at 886; see also In re Marriage of Lawson,

409 N.W.2d 181, 183 (Iowa 1987) (noting “the action to establish petitioner’s rights

. . . is in the nature of a modification”); In re Marriage of Heath-Clark & Clark, No.

15-0525, 2016 WL 2753779, at *3 (Iowa Ct. App. May 11, 2016) (finding no

jurisdictional concern where party was not requesting a modification of the property

division but a modification of a qualified domestic relations order “to conform to the

property division as set forth in the decree”). We turn to the modification record in

this case.

       As noted, Grebe alleged Gray’s employment with the federal contractor

constituted “federal service” within the meaning of that order. The phrase “federal

service” required interpretation of the 2014 order. Grebe asked Gray to answer

interrogatories on the issue. Gray provided detailed responses as well as a letter

from his employer addressing the issue. We conclude the federal service issue

was before the modification court, all parties had notice of it, and the court could

have fully and fairly adjudicated it.

       Having concluded the second element of claim preclusion was satisfied and

the first and third elements were undisputed, we further conclude the litigation in

the modification proceeding barred Grebe from raising the federal service question
                                         8


in her contempt application. Accordingly, the district court did not err in granting

Gray’s motion to dismiss the contempt application.

       AFFIRMED.